Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 19-24 are allowable. The restriction requirement between  Groups I and II , as set forth in the Office action mailed on January 9, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 9, 2020 is partially withdrawn.  Claims 1-5, directed to Group I are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-14, directed to Group III, a focusing method, are still withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Konczal on August 5, 2021.

The application has been amended as follows: 


AMENDMENTS TO THE CLAIMS

1. (Currently Amended) A terminal device, comprising: 
a camera comprising an image sensor and N lenses, wherein N is greater than one[[1]], wherein the image sensor is disposed at the rear of the N lenses, and wherein the image sensor is configured to: 
receive an optical signal penetrating a protection glass of the terminal device and the N lenses, wherein the protection glass is disposed in front of the N lenses and is configured to protect the N lenses; and 
convert the optical signal into an electrical signal,

a laser transceiver configured to transmit and [[or ]]receive a laser beam; and
infrared cut-off coatings located on 

2. (Previously Presented) The terminal device of claim 1, wherein an infrared cut-off coating is multi-layer.

3. (Currently Amended) The terminal device of claim 1, wherein the cut-off wavelength of an infrared cut-off coating is greater than or equal to 780nm, and is less than or equal to 1100 nm.

1[[3]], wherein the cut-off wavelength of an infrared cut-off coating is 840 nm or 900 nm.

5. (Previously Presented) The terminal device of claim 1, wherein a transmittance of an infrared cut-off coating on a near-infrared band is equal to or less than 10-3.

6. (Currently Amended) A terminal device, comprising:
a laser transceiver configured to:
transmit a laser beam; and
receive a reflection of the laser beam;
a camera comprising: 

a lens;[[ and]]
an infrared cut-off filter in alignment with the lens;[[,]]
infrared cut-off coatings located on two surfaces of the infrared cut-off filter and lens, wherein a cut-off wavelength of the infrared cut-off coatings corresponds to a center wavelength of the laser beam transmitted and received by the laser transceiver; and
an image sensor, wherein the image sensor is configured to[[:]] receive an optical signal penetrating the lens and the infrared cut-off filter[[;]] and convert the optical signal into an electrical signal



7. (Previously Presented) The terminal device of claim 6, wherein 

8. (Previously Presented) The terminal device of claim 6, wherein an infrared cut-off coating is multi-layer.

9. (Previously Presented) The terminal device of claim 6, wherein an infrared cut-off coating covers a surface of the lens.

10. (Previously Presented) The terminal device of claim 6, wherein a transmittance of an infrared cut-off coating on a near-infrared band is equal to or less than 10-3.

11.-18. (Canceled)

19. (Currently Amended) The terminal device of claim 6, wherein [[when ]]the infrared cut-off coatings[[s]] cover two surfaces of a lens.

20. (Currently Amended) The terminal device of claim 6, wherein [[when ]]the infrared cut-off coatings[[s]] cover two surfaces of the infrared cut-off filter

21. (New) The terminal device of claim 1, wherein the infrared cut-off coatings cover two surfaces of a lens.

22. (New) The terminal device of claim 1, wherein the infrared cut-off coatings cover two surfaces of the infrared cut-off filter.

23. (New) The terminal device of claim 1, wherein the terminal device is configured to cause the camera to perform photographing according to the photographing instruction to obtain a picture.

24. (New) The terminal device of claim 1, wherein the terminal device is configured to cause the camera to perform recording according to the recording instruction to obtain a video.

25. (New) The terminal device of claim 6, wherein the camera is configured to: 
receive a photographing instruction; and 
perform photographing according to the photographing instruction to obtain a picture.

26. (New) The terminal device of claim 6, wherein the camera is configured to:
receive a recording instruction; and 
perform recording according to the recording instruction to obtain a video.

27. (New) The terminal device of claim 6, wherein the cut-off wavelength of an infrared cut-off coating is greater than or equal to 780 nm, and is less than or equal to 1100 nm.

28. (New) The terminal device of claim 6, wherein the cut-off wavelength of an infrared cut-off coating is 840 nm or 900 nm.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852